Exhibit 10.22

SALARY INFORMATION FOR CEO, CFO

AND NAMED EXECUTIVE OFFICERS

The following table sets forth as of February 18, 2009, the current annual
salary of WellPoint, Inc.’s (the “Company”) Chief Executive Officer and Chief
Financial Officer. None of the other “Named Executive Officers” were employed by
the Company as of December 31, 2008. The other “Named Executive Officers” are as
determined for the Company’s Proxy Statement for its 2008 Annual Meeting of
Shareholders, which was based on total compensation for 2007 (less the amount of
Change in Pension Value and Nonqualified Deferred Compensation Earnings) as
required by the Instructions to Item 402(a)(3) of Regulation S-K. The Company
has not yet determined the amount of non-equity incentive plan compensation for
2008 and therefore the identities of the other Named Executive Officers for the
Company’s Proxy Statement for its 2009 Annual Meeting of Shareholders are not
yet known.

 

Named Executive Officer

  

Salary

Angela F. Braly

   $ 1,144,000

Wayne S. DeVeydt

   $ 700,000